Citation Nr: 0510490	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for residuals of a back 
injury.

The Board remanded this case in January 2004 for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.

In a February 2004 statement, the veteran stated that he 
might have been exposed to radiation in service and that this 
might have caused some of his ongoing problems.  It is 
unclear what problems the veteran is referencing.  The record 
shows a February 2002 denial of service connection for 
prostate cancer, which is not before the Board.  The veteran 
should be contacted to determine the nature of the disability 
he is claiming as a result of possible radiation exposure, 
and notified of the proper procedures for developing his 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a service connection claim for residuals of 
a back injury in January 2001.  Correspondence from a private 
doctor dated in July 2003 shows the veteran related to him 
that he was treated for his back since his 1946 discharge up 
until present.  The record, however, only shows treatment for 
the back starting in 1995.  Moreover, there are no attempts 
by the RO to obtain the additional records.

Accordingly, this case is REMANDED to the AMC for the 
following development:

1.  On a July 2003 letter from a private 
doctor, the veteran related that he had 
received the following treatment for his 
back since discharge:

a) Dr. L.L. Jeffries, chiropractor, 
since 1946 discharge to 1953.

b)  Dr. I.G. Lundy and Dr. Mark Butler 
from 1953 to 1958 in Pecos, Texas. 

c)  Dr. Fausett, chiropractor, in 1960, 
in Monahans, Texas.

d)  Dr. Patrick Cordero through 1970 in 
Fort Stockton, Texas.

e)  Dr. Subodh Mallik.  

These treatment records are not in the 
record, nor are attempts to obtain them.  
The RO should issue a VA letter 
notifying the veteran that it is his 
responsibility to provide the private 
treatment records he referenced in the 
July 2003 letter.  The veteran should be 
informed that if he cannot obtain the 
treatment records, it is his 
responsibility to provide the proper 
release form, including the contact 
information for the doctors or location 
of the records and approximate dates of 
treatment, so that VA can obtain these 
records for him.  The veteran also 
should be notified of his responsibility 
to inform VA of any additional treatment 
records.  If the veteran provides the 
proper release forms for any private 
treatment records, or notifies VA of any 
additional VA medical records, the RO 
should make reasonable efforts to obtain 
these treatment records.  All attempts 
to procure the records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation to 
that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records, so 
that he can be allowed an opportunity to 
obtain those records for submission to 
VA.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 Department of Veterans Affairs


